cS
”" AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) . Page | of 1 -

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
¥. (For Offenses Committed On or After November 1, 1987)
Pedro Chane] Catarino-Rosas Case Number: 3:20-mj-20162

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Daniel Casillas
Defendant's Attorney
REGISTRATION NO. 71515298
; JAN 2 4 2020
THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint CLERK US DISTRICT COURT iA
LC] was found guilty to count(s) faye DEPUTY
after a plea of not guilty. . |
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) ]
L! The defendant has been found not guilty on count(s) j .
CL Couni(s) ___ dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of: hl pe
\ f hee go “
(J TIME SERVED AY days

 

Assessment: $10 WAIVED & Fine: WAIVED
‘& Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[] Court recommends defendant be deported/removed with relative, __ charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, January 24, 2020
Date of Imposition of Sentence

_ Received wetiehs hea we Lh bot

DUSM HONORABLE F. A. GOSSETT II
UNITED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy a 3:20-mj-20162

 
